DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
As required by M.P.E.P. 201.14(c), acknowledgment is made of applicant’s claim for priority based on an application filed on 10/18/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-22 rejected under 35 U.S.C. 101, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 17 recites "a non-volatile computer readable medium", the claim is directed to a signal per se. The specification doesn’t specifically define what “non-volatile computer readable medium” is, without open-ended language, and it’s not a specific term of art. The specification only mentioned in paragraph [0008] the non-volatile computer readable medium, and there are no examples given. Therefore, under the broadest reasonable interpretation, "a non-volatile computer readable medium" can comprise transitory signals and is non-statutory. Claims 18-22 inherit the rejection as dependent claims of claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner respectfully notes claim 4 recites “modify the degree of suitability to be negatively correlated with the number.” The degree of suitability is between each backup policy and each client and the number is “a number of available backup policies”. It is unclear how the degree of suitability, which is one-on-one relationship between backup policy and client, can be modified to be negatively correlated with the number, which is a total number of all available backup policies. 
The examiner interpret the claim limitation as the policy is not suitable for the client, for the purpose of examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdul Kadar et al. (US 20200264787 A1), referred herein as Abdul Kadar.  

A method of backup management, comprising: determining a plurality of candidate backup policies for a plurality of clients of a data backup system; 
(Abdul Kadar [0006] the method includes allocating dynamically, the plurality of backup data of each of the plurality of client devices to each of the plurality of storage devices by correlating, the rank assigned to each of the plurality of storage devices and the performance load index of the corresponding plurality of client devices. [0050] The data allocating module 233 may dynamically allocate the plurality of backup data by correlating the rank assigned to each of the plurality of storage devices 105 and the performance load index of the corresponding plurality of client devices 103, based on one or more predefined allocation policies.)
determining an expected load balance degree for the data backup system to perform data backups for the plurality of clients using the plurality of candidate backup policies; 
(Abdul Kadar [0006] The expected load on the storage device is evaluated based on prediction of amount of data to be backed up from each of the plurality of client devices in real-time and the trend of the backup data detected on the corresponding storage device.) (i.e. the data allocation policies for expected load are candidate backup policies for expected load)
determining an actual load balance degree for the data backup system while the data backup system is performing the data backups for the plurality of clients using a plurality of current backup policies; 
(Abdul Kadar [0006] Further, the method includes evaluating a plurality of performance parameters of the plurality of storage devices for a pre-set time period. The plurality of performance parameters are at least one of total utilization capacity of the storage device, capacity available for backup on the storage device, busy status of the storage device, trend of backup data observed on the storage device, average throughput of the storage device, current load on the storage device and expected load on the storage device.) (i.e. the data allocation policies for current load are current backup policies for current load)
and selecting, between the plurality of candidate backup polices and the plurality of current backup policies, a plurality of backup policies to be used for the plurality of clients based on a comparison of the expected load balance degree and the actual load balance degree.
(Abdul Kadar [0006] Finally, the method includes allocating dynamically, the plurality of backup data of each of the plurality of client devices to each of the plurality of storage devices by correlating, the rank assigned to each of the plurality of storage devices and the performance load index of the corresponding plurality of client devices. [0022] The dynamic allocation of the plurality of backup data based on the rank and the performance load index ensures balancing the load across the plurality of storage devices.) ([0035-0037] The evaluating module evaluates performance data, including total utilization capacity of the storage device, current load and expected load on the storage device. The evaluation module also evaluates load characteristics and performance characteristics of each client device for the pre-set time period. Upon evaluating the data, backup policies are selected based on evaluation/comparison.) 
Regarding Claim 9, Abdul Kadar teaches
An electronic device, comprising: at least one processor; and at least one memory storing computer program instructions, the at least one memory and the computer program instructions being configured, with the at least one processor, to cause the electronic device to:
(Abdul Kadar [0007] The data allocating system comprises a processor and a memory communicatively coupled to the processor. The memory stores the processor-executable instructions, which, on execution, causes the processor to pool a plurality, of storage devices and plurality of backup data corresponding to plurality of client devices.)
determine a plurality of candidate backup policies for a plurality of clients of a data backup system; (Abdul Kadar [0006] the method includes allocating dynamically, the plurality of backup data of each of the plurality of client devices to each of the plurality of storage devices by correlating, the rank assigned 
determine an expected load balance degree for the data backup system to perform data backups for the plurality of clients using the plurality of candidate backup policies; 
(Abdul Kadar [0006] The expected load on the storage device is evaluated based on prediction of amount of data to be backed up from each of the plurality of client devices in real-time and the trend of the backup data detected on the corresponding storage device.) (i.e. the data allocation policies for expected load are candidate backup policies for expected load)
determine an actual load balance degree for the data backup system while the data backup system is performing the data backups for the plurality of clients using a plurality of current backup policies;
 (Abdul Kadar [0006] Further, the method includes evaluating a plurality of performance parameters of the plurality of storage devices for a pre-set time period. The plurality of performance parameters are at least one of total utilization capacity of the storage device, capacity available for backup on the storage device, busy status of the storage device, trend of backup data observed on the storage device, average throughput of the storage device, current load on the storage device and expected load on the storage device.) (i.e. the data allocation policies for current load are current backup policies for current load)
and select, between the plurality of candidate backup polices and the plurality of current backup policies, a plurality of backup policies to be used for the plurality of clients based on a comparison of the expected load balance degree and the actual load balance degree.
(Abdul Kadar [0006] Finally, the method includes allocating dynamically, the plurality of backup data of each of the plurality of client devices to each of the plurality of storage devices by correlating, the rank 
Regarding Claim 17, Abdul Kadar teaches
A computer program product tangibly stored on a non-volatile computer readable medium and comprising machine-executable instructions, which, when being executed, cause a machine to perform a method, the method comprising: 
(Abdul Kadar [0008] In another embodiment, a non-transitory computer-readable storage medium for realtime optimization of load on plurality of backup storage devices, which when executed by a computing device, cause the computing device to pool, a plurality of storage devices and plurality of backup data corresponding to plurality of client devices.)
determining a plurality of candidate backup policies for a plurality of clients of a data backup system; 
(Abdul Kadar [0006] the method includes allocating dynamically, the plurality of backup data of each of the plurality of client devices to each of the plurality of storage devices by correlating, the rank assigned to each of the plurality of storage devices and the performance load index of the corresponding plurality of client devices. [0050] The data allocating module 233 may dynamically allocate the plurality of backup data by correlating the rank assigned to each of the plurality of storage devices 105 and the performance load index of the corresponding plurality of client devices 103, based on one or more predefined allocation policies.)
determining an expected load balance degree for the data backup system to perform data backups for the plurality of clients using the plurality of candidate backup policies; 
(Abdul Kadar [0006] The expected load on the storage device is evaluated based on prediction of amount of data to be backed up from each of the plurality of client devices in real-time and the trend of the backup data detected on the corresponding storage device.) (i.e. the data allocation policies for expected load are candidate backup policies for expected load)
determining an actual load balance degree for the data backup system while the data backup system is performing the data backups for the plurality of clients using a plurality of current backup policies; (Abdul Kadar [0006] Further, the method includes evaluating a plurality of performance parameters of the plurality of storage devices for a pre-set time period. The plurality of performance parameters are at least one of total utilization capacity of the storage device, capacity available for backup on the storage device, busy status of the storage device, trend of backup data observed on the storage device, average throughput of the storage device, current load on the storage device and expected load on the storage device.) (i.e. the data allocation policies for current load are current backup policies for current load)
and selecting, between the plurality of candidate backup polices and the plurality of current backup policies, a plurality of backup policies to be used for the plurality of clients based on a comparison of the expected load balance degree and the actual load balance degree.
(Abdul Kadar [0006] Finally, the method includes allocating dynamically, the plurality of backup data of each of the plurality of client devices to each of the plurality of storage devices by correlating, the rank assigned to each of the plurality of storage devices and the performance load index of the corresponding plurality of client devices. [0022] The dynamic allocation of the plurality of backup data based on the rank and the performance load index ensures balancing the load across the plurality of storage devices.) ([0035-0037] The evaluating module evaluates performance data, including total utilization capacity of the storage device, current load and expected load on the storage device. The  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdul Kadar et al. (US 20200264787 A1), referred herein as Abdul Kadar,  in view of Roehrsheim (US 20170132089 A1), referred herein as Roehrsheim.  
Regarding Claim 2, Abdul Kadar teaches
The method of claim 1, wherein determining the plurality of candidate backup policies comprises: for each of a plurality of available backup policies, (Abdul Kadar [0006] the method includes allocating dynamically, the plurality of backup data of each of the plurality of client devices to each of the plurality of storage devices by correlating, the rank assigned to each of the plurality of storage devices and the performance load index of the corresponding plurality of client devices. [0050] The data allocating module 233 may dynamically allocate the plurality of backup data by correlating the rank assigned to each of the plurality of storage devices 105 and the performance load index of the corresponding plurality of client devices 103, based on one or more predefined allocation policies)
Abdul Kadar does not teach for each of a plurality of available backup policies, determining a degree of suitability of the available backup policy for a client of the plurality of clients, to obtain a set of degrees of suitability of the plurality of available backup policies for the client; and selecting the plurality of candidate backup policies based at least on the sets of degrees of suitability for the client.
However, Roehrsheim teaches determining a degree of suitability of the available backup policy for a client of the plurality of clients, to obtain a set of degrees of suitability of the plurality of available backup policies for the client; (Roehrsheim [0007] for each time slot, a suitability score, by combining the application load score and the backup load score. The suitability score is indicative of a suitability of the application system and of the backup system in combination for execution of a backup during the time slot.) (i.e. all backup time slot is available backup policy)
and selecting the plurality of candidate backup policies based at least on the sets of degrees of suitability for the client. (Roehrsheim [0024] In response to the suitability score of the timeslots having been determined, a first timeslot for the backup is selected from a plurality of timeslots) (i.e. the selected time slot is the candidate backup policy)
Abdul Kadar and Roehrsheim are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar and Roehrsheim before him or her to modify the Abdul Kadar’s system with Roehrsheim’s teaching. The motivation for doing so would be to have (Roehrsheim [0039]) an advantage that the scheduling of the backup can dynamically be adapted to expected load levels of the data processing entities.
Regarding Claim 10, Abdul Kadar teaches
The electronic device of claim 9, wherein the at least one memory and the computer program instructions are configured, with the at least one processor, to cause the electronic device to determine the plurality of candidate backup policies by: for each of a plurality of available backup policies, (Abdul Kadar  [0007] The data allocating system comprises a processor and a memory communicatively coupled to the processor. The memory stores the processor-executable instructions, 
Abdul Kadar does not teach for each of a plurality of available backup policies, determining a degree of suitability of the available backup policy for a client of the plurality of clients, to obtain a set of degrees of suitability of the plurality of available backup policies for the client; and selecting the plurality of candidate backup policies based at least on the sets of degrees of suitability for the client.
However, Roehrsheim teaches determining a degree of suitability of the available backup policy for a client of the plurality of clients, to obtain a set of degrees of suitability of the plurality of available backup policies for the client; (Roehrsheim [0007] for each time slot, a suitability score, by combining the application load score and the backup load score. The suitability score is indicative of a suitability of the application system and of the backup system in combination for execution of a backup during the time slot.) (i.e. all backup time slot is available backup policy)
and selecting the plurality of candidate backup policies based at least on the sets of degrees of suitability for the client. (Roehrsheim [0024] In response to the suitability score of the timeslots having been determined, a first timeslot for the backup is selected from a plurality of timeslots) (i.e. the selected time slot is the candidate backup policy)
Abdul Kadar and Roehrsheim are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been 
Regarding Claim 18, Abdul Kadar teaches
The computer program product of claim 17, wherein determining the plurality of candidate backup policies comprises: for each of a plurality of available backup policies,  (Abdul Kadar [0008] In another embodiment, a non-transitory computer-readable storage medium for realtime optimization of load on plurality of backup storage devices, which when executed by a computing device, cause the computing device to pool, a plurality of storage devices and plurality of backup data corresponding to plurality of client devices. [0006] the method includes allocating dynamically, the plurality of backup data of each of the plurality of client devices to each of the plurality of storage devices by correlating, the rank assigned to each of the plurality of storage devices and the performance load index of the corresponding plurality of client devices. [0050] The data allocating module 233 may dynamically allocate the plurality of backup data by correlating the rank assigned to each of the plurality of storage devices 105 and the performance load index of the corresponding plurality of client devices 103, based on one or more predefined allocation policies)
Abdul Kadar does not teach for each of a plurality of available backup policies, determining a degree of suitability of the available backup policy for a client of the plurality of clients, to obtain a set of degrees of suitability of the plurality of available backup policies for the client; and selecting the plurality of candidate backup policies based at least on the sets of degrees of suitability for the client.
However, Roehrsheim teaches determining a degree of suitability of the available backup policy for a client of the plurality of clients, to obtain a set of degrees of suitability of the plurality of available backup policies for the client; (Roehrsheim [0007] for each time slot, a suitability score, by 
and selecting the plurality of candidate backup policies based at least on the sets of degrees of suitability for the client. (Roehrsheim [0024] In response to the suitability score of the timeslots having been determined, a first timeslot for the backup is selected from a plurality of timeslots) (i.e. the selected time slot is the candidate backup policy)
Abdul Kadar and Roehrsheim are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar and Roehrsheim before him or her to modify the Abdul Kadar’s system with Roehrsheim’s teaching. The motivation for doing so would be to have (Roehrsheim [0039]) an advantage that the scheduling of the backup can dynamically be adapted to expected load levels of the data processing entities.
Claim(s) 3-4, 11-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdul Kadar et al. (US 20200264787 A1), referred herein as Abdul Kadar,  in view of Roehrsheim (US 20170132089 A1), referred herein as Roehrsheim,  further in view of Altrichter et al. (US 20090300633 A1), referred herein as Altrichter.
Regarding Claim 3, Abdul Kadar and Roehrsheim teach
The method of claim 2, determining the degree of suitability (Roehrsheim [0024] By combining the application load score and the backup load score, a suitability score is determined for each time slot)
Abdul Kadar-Roehrsheim does not teach wherein determining the degree of suitability comprises: for the client: predicting a backup execution time length for the client based on backup execution historical data of the client; and determining a matching degree between the backup execution time length and a length of a backup time window of an available backup policy of the plurality of available backup policies.
However, Altrichter teaches for the client: predicting a backup execution time length for the client based on backup execution historical data of the client; (Altrichter [0036] Having defined the backup window (2) as well as the backup tasks to be processed, a backup scheduling step (104) is performed in which a prospective duration for each backup task is determined. This prospective duration can be calculated or estimated… In particular, historical information about past backup tasks can be used for estimating a latest possible start time for a given task within the backup window (2), by performing a backward calculation based on the predefined end time of the backup window (2).)
and determining a matching degree between the backup execution time length and a length of a backup time window of an available backup policy of the plurality of available backup policies. (Altrichter [0037] Subsequently, all backup tasks are scheduled to fit into the backup window (2), taking into account their respective hardware and software requirements, potential dependencies between backup tasks and/or resources, prospective durations etc. [0010] The system includes a backup definition system to define a backup window within which the backup tasks are to be executed) (i.e. backup definition/scheduling is backup policy)
Abdul Kadar, Roehrsheim, and Altrichter are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar, Roehrsheim, and Altrichter before him or her to modify the Abdul Kadar-Roehrsheim system with Altrichter’s teaching. The motivation for doing so would be to have (Altrichter [0006]) a backup management method with a scheduling process furnishing a reliable backup schedule.
Regarding Claim 4, Abdul Kadar and Roehrsheim teach
The method of claim 2, determining the degree of suitability (Roehrsheim [0024] By combining the application load score and the backup load score, a suitability score is determined for each time slot)
Abdul Kadar-Roehrsheim does not teach wherein determining the degree of suitability
comprises: predicting a backup execution time length for the client based on backup execution historical data of the client; determining a backup execution time period of using an available backup policy of the plurality of available backup policies for the client based on a backup start time indicated by the available backup policy and the backup execution time length for the client; determining, from the plurality of available backup policies, a number of available backup policies with a backup start time within the backup execution time period; and modify the degree of suitability to be negatively correlated with the number.
However, Altrichter teaches predicting a backup execution time length for the client based on backup execution historical data of the client; (Altrichter [0036] Having defined the backup window (2) as well as the backup tasks to be processed, a backup scheduling step (104) is performed in which a prospective duration for each backup task is determined. This prospective duration can be calculated or estimated… In particular, historical information about past backup tasks can be used for estimating a latest possible start time for a given task within the backup window (2), by performing a backward calculation based on the predefined end time of the backup window (2).)
determining a backup execution time period of using an available backup policy of the plurality of available backup policies for the client based on a backup start time indicated by the available backup policy and the backup execution time length for the client; (Altrichter [ 0037] Given the prospective duration of each backup task, a "task startup window" for this task is defined within which this backup task has to be started for the backup to terminate before the end of the backup window (2). Thus, a backward calculation is performed in order to determine the latest possible start time for each backup task.)
determining, from the plurality of available backup policies, a number of available backup policies with a backup start time within the backup execution time period; (Altrichter 0037] Subsequently, all backup tasks are scheduled to fit into the backup window (2), taking into account their respective hardware and software requirements, potential dependencies between backup tasks and/or resources, prospective durations etc.) (i.e. the number of policy) 
and modify the degree of suitability to be negatively correlated with the number.
(Altrichter [0037]  If the scheduling step (102) is found not to yield any valid results, i.e. if the backup routines cannot be fit into the backup window (2), an error message (108) is issued, and user is referred back to the backup definition step (102), so that backup window (2) can be enlarged and/or some of the backup tasks can be deleted or downgraded.)
Abdul Kadar, Roehrsheim, and Altrichter are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar, Roehrsheim, and Altrichter before him or her to modify the Abdul Kadar-Roehrsheim system with Altrichter’s teaching. The motivation for doing so would be to have (Altrichter [0006]) a backup management method with a scheduling process furnishing a reliable backup schedule.
Regarding Claim 11, Abdul Kadar and Roehrsheim teach
The electronic device of claim 10, wherein the at least one memory and the computer program instructions are configured, with the at least one processor, to cause the electronic device to determine the degree of suitability (Roehrsheim [0024] By combining the application load score and the backup load score, a suitability score is determined for each time slot)
Abdul Kadar-Roehrsheim does not teach determine the degree of suitability by: for the client: predicting a backup execution time length for the client based on backup execution historical data of the client; and determining a matching degree between the backup execution time length and a length of a backup time window of an available backup policy of the plurality of available backup policies.
However, Altrichter teaches for the client: predicting a backup execution time length for the client based on backup execution historical data of the client;  (Altrichter [0036] Having defined the backup window (2) as well as the backup tasks to be processed, a backup scheduling step (104) is performed in which a prospective duration for each backup task is determined. This prospective duration can be calculated or estimated… In particular, historical information about past backup tasks can be used for estimating a latest possible start time for a given task within the backup window (2), by performing a backward calculation based on the predefined end time of the backup window (2).)
and determining a matching degree between the backup execution time length and a length of a backup time window of an available backup policy of the plurality of available backup policies.
 (Altrichter [0037] Subsequently, all backup tasks are scheduled to fit into the backup window (2), taking into account their respective hardware and software requirements, potential dependencies between backup tasks and/or resources, prospective durations etc. [0010] The system includes a backup definition system to define a backup window within which the backup tasks are to be executed) (i.e. backup definition/scheduling is backup policy)
Abdul Kadar, Roehrsheim, and Altrichter are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar, Roehrsheim, and Altrichter before him or her to modify the Abdul Kadar-Roehrsheim system with Altrichter’s teaching. The motivation for doing so would be to have (Altrichter [0006]) a backup management method with a scheduling process furnishing a reliable backup schedule.
Regarding Claim 12, Abdul Kadar and Roehrsheim teach
The electronic device of claim 10, wherein the at least one memory and the computer program instructions are configured, with the at least one processor, to cause the electronic device to determine the degree of suitability (Roehrsheim [0024] By combining the application load score and the backup load score, a suitability score is determined for each time slot)
Abdul Kadar-Roehrsheim does not teach determine the degree of suitability
by: predicting a backup execution time length for the client based on backup execution historical data of the client; determining a backup execution time period of using an available backup policy of the plurality of available backup policies for the client based on a backup start time indicated by the available backup policy and the backup execution time length for the client; determining, from the plurality of available backup policies, a number of available backup policies with a backup start time within the backup execution time period; and modify the degree of suitability to be negatively correlated with the number.
However, Altrichter teaches predicting a backup execution time length for the client based on backup execution historical data of the client;  (Altrichter [0036] Having defined the backup window (2) as well as the backup tasks to be processed, a backup scheduling step (104) is performed in which a prospective duration for each backup task is determined. This prospective duration can be calculated or estimated… In particular, historical information about past backup tasks can be used for estimating a latest possible start time for a given task within the backup window (2), by performing a backward calculation based on the predefined end time of the backup window (2).)
determining a backup execution time period of using an available backup policy of the plurality of available backup policies for the client based on a backup start time indicated by the available backup policy and the backup execution time length for the client; (Altrichter [ 0037] Given the prospective duration of each backup task, a "task startup window" for this task is defined within which this backup task has to be started for the backup to terminate before the end of the backup window (2). Thus, a 
determining, from the plurality of available backup policies, a number of available backup policies with a backup start time within the backup execution time period; (Altrichter 0037] Subsequently, all backup tasks are scheduled to fit into the backup window (2), taking into account their respective hardware and software requirements, potential dependencies between backup tasks and/or resources, prospective durations etc.) (i.e. the number of policy) 
and modify the degree of suitability to be negatively correlated with the number.
 (Altrichter [0037]  If the scheduling step (102) is found not to yield any valid results, i.e. if the backup routines cannot be fit into the backup window (2), an error message (108) is issued, and user is referred back to the backup definition step (102), so that backup window (2) can be enlarged and/or some of the backup tasks can be deleted or downgraded.)
Abdul Kadar, Roehrsheim, and Altrichter are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar, Roehrsheim, and Altrichter before him or her to modify the Abdul Kadar-Roehrsheim system with Altrichter’s teaching. The motivation for doing so would be to have (Altrichter [0006]) a backup management method with a scheduling process furnishing a reliable backup schedule.
Regarding Claim 19, Abdul Kadar and Roehrsheim teach
The computer program product of claim 18, determining the degree of suitability (Roehrsheim [0024] By combining the application load score and the backup load score, a suitability score is determined for each time slot)
Abdul Kadar-Roehrsheim does not teach wherein determining the degree of suitability comprises: for the client: predicting a backup execution time length for the client based on backup execution historical data of the client; and determining a matching degree between the backup execution time length and a length of a backup time window of an available backup policy of the plurality of available backup policies.
However, Altrichter teaches predicting a backup execution time length for the client based on backup execution historical data of the client; (Altrichter [0036] Having defined the backup window (2) as well as the backup tasks to be processed, a backup scheduling step (104) is performed in which a prospective duration for each backup task is determined. This prospective duration can be calculated or estimated… In particular, historical information about past backup tasks can be used for estimating a latest possible start time for a given task within the backup window (2), by performing a backward calculation based on the predefined end time of the backup window (2).)
and determining a matching degree between the backup execution time length and a length of a backup time window of an available backup policy of the plurality of available backup policies.
 (Altrichter [0037] Subsequently, all backup tasks are scheduled to fit into the backup window (2), taking into account their respective hardware and software requirements, potential dependencies between backup tasks and/or resources, prospective durations etc. [0010] The system includes a backup definition system to define a backup window within which the backup tasks are to be executed) (i.e. backup definition/scheduling is backup policy)
Abdul Kadar, Roehrsheim, and Altrichter are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar, Roehrsheim, and Altrichter before him or her to modify the Abdul Kadar-Roehrsheim system with Altrichter’s teaching. The motivation for doing so would be to have (Altrichter [0006]) a backup management method with a scheduling process furnishing a reliable backup schedule.
Regarding Claim 20, Abdul Kadar and Roehrsheim teach
The computer program product of claim 18,  determining the degree of suitability (Roehrsheim [0024] By combining the application load score and the backup load score, a suitability score is determined for each time slot)
Abdul Kadar-Roehrsheim does not teach wherein determining the degree of suitability comprises: predicting a backup execution time length for the client based on backup execution historical data of the client; determining a backup execution time period of using an available backup policy of the plurality of available backup policies for the client based on a backup start time indicated by the available backup policy and the backup execution time length for the client; determining, from the plurality of available backup policies, a number of available backup policies with a backup start time within the backup execution time period; and modify the degree of suitability to be negatively correlated with the number.
However, Altrichter teaches predicting a backup execution time length for the client based on backup execution historical data of the client; (Altrichter [0036] Having defined the backup window (2) as well as the backup tasks to be processed, a backup scheduling step (104) is performed in which a prospective duration for each backup task is determined. This prospective duration can be calculated or estimated… In particular, historical information about past backup tasks can be used for estimating a latest possible start time for a given task within the backup window (2), by performing a backward calculation based on the predefined end time of the backup window (2).)
determining a backup execution time period of using an available backup policy of the plurality of available backup policies for the client based on a backup start time indicated by the available backup policy and the backup execution time length for the client; (Altrichter [ 0037] Given the prospective duration of each backup task, a "task startup window" for this task is defined within which this backup task has to be started for the backup to terminate before the end of the backup window (2). Thus, a 
determining, from the plurality of available backup policies, a number of available backup policies with a backup start time within the backup execution time period; (Altrichter 0037] Subsequently, all backup tasks are scheduled to fit into the backup window (2), taking into account their respective hardware and software requirements, potential dependencies between backup tasks and/or resources, prospective durations etc.) (i.e. the number of policy) 
and modify the degree of suitability to be negatively correlated with the number.
(Altrichter [0037]  If the scheduling step (102) is found not to yield any valid results, i.e. if the backup routines cannot be fit into the backup window (2), an error message (108) is issued, and user is referred back to the backup definition step (102), so that backup window (2) can be enlarged and/or some of the backup tasks can be deleted or downgraded.)
Abdul Kadar, Roehrsheim, and Altrichter are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar, Roehrsheim, and Altrichter before him or her to modify the Abdul Kadar-Roehrsheim system with Altrichter’s teaching. The motivation for doing so would be to have (Altrichter [0006]) a backup management method with a scheduling process furnishing a reliable backup schedule.
Claim(s) 6, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdul Kadar et al. (US 20200264787 A1), referred herein as Abdul Kadar,  in view of Roehrsheim (US 20170132089 A1), referred herein as Roehrsheim,  further in view of Sastry (US 6104962 A), referred herein as Sastry.
Regarding Claim 6, Abdul Kadar and Roehrsheim teach
The method of claim 2, selecting the plurality of candidate backup policies (Abdul Kadar [0035-0037] The evaluating module evaluates performance data, including total utilization capacity of the storage  
Abdul Kadar-Roehrsheim does not teach wherein selecting the plurality of candidate backup policies comprises: obtaining the plurality of candidate backup policies using an augmenting path algorithm of a bipartite graph model.
However, Sastry teaches obtaining the plurality of candidate backup policies using an augmenting path algorithm of a bipartite graph model. (Col. 7, lines 35-39: In the next step of the process, illustrated in block 46 of FIG. 4, modeling module 21(FIG. 3) of host controller 12 constructs a bipartite graph model 48 which represents the possible allocations of each virtual object to processing resources 38a-n in conformance with any allocation rules. Col. 8, lines 34-40: Classical maximum matching algorithms typically find a maximum matching by using a method based on augmenting paths. An augmenting path between two unmatched vertices is a path comprising an alternating sequence of unmatched and matched edges. After determining such an augmenting path, the algorithm next determines whether the resulting matching may be augmented.)
Abdul Kadar, Roehrsheim, and Sastry are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar, Roehrsheim, and Sastry before him or her to modify the Abdul Kadar-Roehrsheim system with Sastry’s teaching. The motivation for doing so would be to have (Sastry [abst]) A maximum matching algorithm applied to the graph model to determine an optimum allocation as Sastry’s algorithm takes into consideration of processing capabilities with the system’s task-related and cost-related constraints to achieve optimal allocation.
Regarding Claim 14, Abdul Kadar and Roehrsheim teach
The electronic device of claim 10, wherein the at least one memory and the computer program instructions are configured, with the at least one processor, to cause the electronic device to select the plurality of candidate backup policies (Abdul Kadar [0035-0037] The evaluating module evaluates performance data, including total utilization capacity of the storage device, current load and expected load on the storage device. The evaluation module also evaluates load characteristics and performance characteristics of each client device for the pre-set time period. Upon evaluating the data, backup policies are selected based on evaluation/comparison.)  
Abdul Kadar-Roehrsheim does not teach wherein selecting the plurality of candidate backup policies by: obtaining the plurality of candidate backup policies using an augmenting path algorithm of a bipartite graph model.
However, Sastry teaches obtaining the plurality of candidate backup policies using an augmenting path algorithm of a bipartite graph model. (Col. 7, lines 35-39: In the next step of the process, illustrated in block 46 of FIG. 4, modeling module 21(FIG. 3) of host controller 12 constructs a bipartite graph model 48 which represents the possible allocations of each virtual object to processing resources 38a-n in conformance with any allocation rules. Col. 8, lines 34-40: Classical maximum matching algorithms typically find a maximum matching by using a method based on augmenting paths. An augmenting path between two unmatched vertices is a path comprising an alternating sequence of unmatched and matched edges. After determining such an augmenting path, the algorithm next determines whether the resulting matching may be augmented.)
Abdul Kadar, Roehrsheim, and Sastry are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Abdul Kadar, Roehrsheim, and Sastry before him or her to modify the Abdul Kadar-Roehrsheim system with Sastry’s teaching. The motivation for doing so would be to have (Sastry [abst]) A maximum matching algorithm applied to the 
Regarding Claim 21, Abdul Kadar and Roehrsheim teach
The computer program product of claim 18, selecting the plurality of candidate backup policies (Abdul Kadar [0035-0037] The evaluating module evaluates performance data, including total utilization capacity of the storage device, current load and expected load on the storage device. The evaluation module also evaluates load characteristics and performance characteristics of each client device for the pre-set time period. Upon evaluating the data, backup policies are selected based on evaluation/comparison.)  
Abdul Kadar-Roehrsheim does not teach wherein selecting the plurality of candidate backup policies comprises: obtaining the plurality of candidate backup policies using an augmenting path algorithm of a bipartite graph model.
However, Sastry teaches obtaining the plurality of candidate backup policies using an augmenting path algorithm of a bipartite graph model. (Col. 7, lines 35-39: In the next step of the process, illustrated in block 46 of FIG. 4, modeling module 21(FIG. 3) of host controller 12 constructs a bipartite graph model 48 which represents the possible allocations of each virtual object to processing resources 38a-n in conformance with any allocation rules. Col. 8, lines 34-40: Classical maximum matching algorithms typically find a maximum matching by using a method based on augmenting paths. An augmenting path between two unmatched vertices is a path comprising an alternating sequence of unmatched and matched edges. After determining such an augmenting path, the algorithm next determines whether the resulting matching may be augmented.)
Abdul Kadar, Roehrsheim, and Sastry are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been .

Allowable Subject Matter
Claim 7, 8, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, the Examiner notes that Claim 22 includes allowable subject matter over the prior art of record, however, see the 101 rejection of claim 22 above.
Specifically, regarding Claim 7, The method of claim 1, wherein determining the expected load balance degree comprises: simulating a plurality of concurrent backup jobs of the data backup system at a plurality of time points during use of the plurality of candidate backup policies; and determining an expected standard deviation of the plurality of concurrent backup jobs, wherein the expected load balance degree is based on the expected standard deviation. is not taught by the prior art on record. The closest prior art on record is Abdul Kadar.  Abdul Kadar discloses dynamically optimize backup allocation based on performance load index of client devices and rank of storage devices. However, Abdul Kadar does not explicitly disclose determining expected load balance degree by simulating concurrent backup jobs using candidate backup policies and determining expected standard deviation of concurrent backup jobs. Therefore, the prior art of record does not disclose,  either alone or in combination, claim 7. Regarding claim 15 and 22, claim 15 and 22 recite substantially similar limitations as claim 7 and would therefore be allowable under the same rationale.
The method of claim 1, wherein determining the actual load balance degree comprises: identifying a plurality of concurrent backup jobs of the data backup system at a plurality of historical time points during use of the plurality of current backup policies based on backup execution historical data of the data backup system; and determining an actual standard deviation of the plurality of concurrent backup jobs, wherein the actual load balance degree is based on the actual standard deviation. is not taught by the prior art on record. The closest prior art on record is Abdul Kadar.  Abdul Kadar discloses dynamically optimize backup allocation based on performance load index of client devices and rank of storage devices. However, Abdul Kadar does not explicitly disclose determining actual load balance degree by identifying concurrent backup jobs using current backup policies and determining actual standard deviation of concurrent backup jobs. Therefore, the prior art of record does not disclose,  either alone or in combination, claim 8. Regarding claim 16, claim 16 recites substantially similar limitations as claim 8 and would therefore be allowable under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090172322 A1 - Automatically Adjusting a Number of Backup Data Sources Concurrently Backed Up to a Storage Device on a Server Computer
US 20090307283 A1 - DYNAMIC BACKUP WINDOW OPTIMIZATION APPARATUS AND METHOD

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183